COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ruth Hayes v. Strata Marquis LLC

Appellate case number:     01-19-00462-CV

Trial court case number: 1130451

Trial court:               County Court at Law No. 1 of Harris County

       Appellant filed an affidavit of inability to pay costs in the trial court. The appellate record
does not indicate that the trial court overruled the party’s claim of indigence. See TEX. R. APP.
20.1(b)(1). Appellant may therefore proceed on appeal without payment of costs. See id.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See id.


        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge. See TEX. R. CIV. P. 145.



Judge’s signature: ____/s/ Sherry Radack___
                    Acting individually  Acting for the Court

Date: ___June 27, 2019___